DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 42, 44, 47, 49, and 51 under 35 U.S.C. § 102 as allegedly being anticipated by McEachern have been fully considered and are allegedly persuasive. The rejection of claims 42, 44, 47, 49, and 51 under 35 U.S.C. § 102 as being allegedly anticipated by McEachern has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 28-30, 33-41, 48, and 52 under 35 U.S.C. § 103 as allegedly being unpatentable over Pond, Phillips, and Phillips ‘676 have been fully considered and are allegedly persuasive. The rejection of claims 28-30, 33-41, 48, and 52 under 35 U.S.C. § 103 as allegedly being unpatentable over Pond, Phillips, and Phillips ‘676 has been withdrawn. 
Allowable Subject Matter
Claims 28-30, 33-42, 44, 47-49, and 51-53 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 28, the prior art of record does not teach or render obvious an apparatus having all of the recited structure and functionality, including a belt on the outer surface of the rotatable roller provides a path for a substrate, wherein the at least one magnet creates a magnetic field that emanates into the substrate, a solidifying means, and a portion of the screen being between the solidifying means and the rotatable roller.
Regarding claim 42, the prior art of record does not teach or render obvious an apparatus comprising three or more first magnets and three or more second magnets are within the cavities 
Regarding claim 49, the prior art of record does not teach or render obvious an apparatus having all of the recited structure and functionality, including a first circumferential band of a first plurality of magnets, only with a first shape, around the drum, and a second circumferential band of a second plurality of magnets, only with a second shape, around the drum, wherein the second shape is different from the first shape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
 http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEO T HINZE/
Patent Examiner
AU 2853
21 August 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853